Citation Nr: 0317707	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  99-15 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 30 percent disabling.  

2.  Entitlement to service connection for athletes foot.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for residuals of a 
gunshot wound to the left foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

William Kenan Torrans


INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1944.  

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefits sought.  
Following receipt of the veteran's timely appeal, the Board 
determined that further evidentiary development was necessary 
in order to properly adjudicate the veteran's claims, and in 
December 2000, remanded the case to the RO.  The RO undertook 
such development, and the case has been returned to the 
Board.  

As will be set forth more fully below, the Board finds that 
the record is sufficient to adjudicate the issues of 
entitlement to an increased rating for bilateral pes planus 
and for service connection for athletes foot.  The evidence 
currently of record, however, is inadequate to properly 
adjudicate the issues of entitlement to service connection 
for hypertension and for residuals of a gunshot wound to the 
left foot.  Accordingly, such issues will be addressed in the 
REMAND portion of this decision.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
fully developing all relevant evidence necessary for the 
equitable disposition of the issues of entitlement to an 
evaluation in excess of 30 percent for bilateral pes planus 
and for entitlement to service connection for athletes foot.  

2.  The veteran's service-connected bilateral pes planus is 
objectively shown to involve symptomatology consistent with 
not more than severe bilateral flatfoot with objective 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, with indications of swelling on use, and 
characteristic callosities.  

3.  The objective medical evidence fails to show that the 
veteran incurred chronic athlete's foot in service.  


CONCLUSIONS OF LAW

1.  The criteria for assignment of a disability evaluation in 
excess of 30 percent for bilateral pes planus have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Code 5276 (2002); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  

2.  Athlete's foot was not incurred in or incurred as a 
result of the veteran's active service.  38 U.S.C.A. §§ 1110, 
5103, 5107 (West 2002); 38 C.F.R. § 3.303 (2002); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

The veteran presently contends that the severity of his 
service-connected bilateral pes planus is greater than 
reflected by the currently assigned 30 percent disability 
evaluation.  In addition, he maintains that he incurred 
chronic athletes foot in service and suffers from that 
disorder at this time.  Accordingly, he maintains that he 
should be entitled to a disability evaluation in excess of 30 
percent for bilateral pes planus and service connection for 
athletes foot.  In such cases, the VA has a duty to assist 
the veteran in developing evidence necessary to substantiate 
such claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
increased ratings and for service connection.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  The VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any right 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his or her 
claim for VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
such is necessary to make a decision on the claim.  Id.  The 
ultimate responsibility for furnishing evidence, however, 
rests with the claimant.  See 38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires the VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  As part of the notice, VA is required to inform 
the claimant and the claimant's representative which evidence 
is to be provided by the claimant, and which evidence, if 
any, VA will attempt to obtain for the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring the VA to notify the veteran of what evidence he 
was required to provide and what evidence the VA would 
attempt to obtain).  

In the present case, the Board finds that the VA's redefined 
duty to notify and assist the veteran has been fulfilled with 
respect to the issues addressed here.  The Board finds that 
the veteran has been provided with adequate notice of the 
evidence needed to substantiate his claims for an increased 
rating for his bilateral pes planus and for service 
connection for athletes foot.  The veteran has also been 
provided with notice of what evidence the VA would obtain, 
and the evidence he was to provide.  In that regard, the 
Board concludes that the discussions as contained in the 
initial rating decision, in the subsequent statements of the 
case and supplemental statement of the case, in the December 
2000 BVA Remand, and in correspondence to the veteran dated 
in April 1998, March 2001, January 2002, September 2002, 
October 2002, January 2003, and February 2003 have 
effectively provided him with sufficient information 
regarding the applicable regulations and the evidence 
necessary to substantiate his claims for an increased rating 
and for service connection.  The Board finds that such 
documents are essentially in compliance with the VA's revised 
notice requirements.  By that correspondence, the veteran was 
advised of the evidence necessary to substantiate his claims 
for an increased rating and for service connection, and what 
evidence was necessary to show that the service-connected 
bilateral pes planus was of greater severity than reflected 
by the currently assigned 30 percent evaluation.  Further, 
the veteran was advised of the evidence necessary to 
substantiate his claim for service connection for athletes 
foot.  In addition, by those documents, the veteran has been 
informed of what evidence the VA would attempt to obtain, and 
what evidence he was responsible for providing.  Via the 
above-captioned documents, the veteran was advised of the 
relevant statutes and regulations as were applicable to his 
claims, and of his rights and duties under the VCAA.  In view 
of the nature of the disabilities at issue here, as well as 
the evidence already obtained, the Board finds that the VA 
does not have any further outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  See Quartuccio, supra.  

With respect to assistance with evidentiary development 
involving the veteran's claim for an increased rating, the 
Board concludes that all relevant medical evidence has been 
obtained, and that all relevant facts have been properly 
developed.  In short, the Board finds that all evidence 
necessary for an equitable disposition of the issues of 
entitlement to an increased rating for bilateral pes planus 
and for entitlement to service connection for athletes foot 
has been obtained.  The evidence of record includes the 
veteran's service medical records, post service clinical 
treatment records, statements offered by the veteran in 
support of his claim, and reports of VA rating examinations.  
In addition, the Board observes that the veteran declined the 
opportunity to appear before either a Hearing Officer or a 
Veterans Law Judge in order to present testimony in support 
of his claims.  

By the rating examinations conducted in connection with this 
claim, the Board finds that all relevant aspects of the 
veteran's service-connected bilateral pes planus and claimed 
athletes foot have been addressed to the extent practicable.  
In that regard, the Board notes that rating examiners have 
substantially addressed all relevant rating criteria 
necessary to evaluate the veteran's bilateral pes planus and 
to determine if any athletes foot was incurred in or as a 
result of his active service.  Moreover, the veteran has not 
asserted that his bilateral pes planus has increased in 
severity since the time he was last evaluated in March 2003.  
The Board finds that the rating examination reports in 
conjunction with the clinical treatment records provide a 
sufficiently accurate picture of the veteran's service-
connected bilateral pes planus as well as his claimed 
athletes foot so as to allow for equitable determination of 
those issues without requiring further attempts to obtain 
additional clinical treatment records which may not be 
available.  Accordingly, in light of the foregoing, the Board 
concludes that scheduling the veteran for further rating 
examinations or to obtain additional clinical treatment 
records would likely result in unnecessary delay, and would 
not add anything of substance to the evidentiary record.  The 
Board is unaware of any additional relevant evidence which is 
available in connection with the veteran's claims, and 
concludes that all reasonable efforts have been made by the 
VA to obtain the evidence necessary to substantiate his 
claims for an increased rating for bilateral pes planus and 
for service connection for athletes foot.  Therefore, no 
further assistance to the veteran regarding the development 
of evidence is required, and would otherwise be unproductive.  

II.  Increased Rating, Bilateral Pes Planus

As discussed, the veteran presently contends that his 
service-connected bilateral pes planus is of greater severity 
than reflected by the currently assigned 30 percent 
disability evaluation.  Accordingly, he seeks assignment of a 
disability rating in excess of 30 percent for his bilateral 
pes planus.  Historically, service connection for bilateral 
pes planus was established by a rating decision dated in 
December 1944, and an initial 10 percent was assigned, 
effective from November 25, 1944.  Upon receipt of rating 
examination results, the RO subsequently reduced the 
veteran's assigned disability rating to noncompensable, 
pursuant to a March 1948 rating decision.  Such 
noncompensable rating was effective from May 29, 1948.  In 
addition, arthritis found in the veteran's left great toe was 
determined not to have been incurred in service or otherwise 
incurred as a result of any service-connected disability.  

Pursuant to a June 1983 rating decision, an increased 10 
percent evaluation was assigned, effective from February 22, 
1983.  A subsequent rating decision dated in November 1991 
granted an increased 30 percent evaluation, effective from 
March 26, 1991.  The 30 percent evaluation has remained in 
effect until the present time.  In September 1998, the 
veteran submitted a claim for an increased rating for his 
service-connected bilateral pes planus, contending that his 
service-connected disability had increased in severity.  The 
veteran's claim was denied by an April 1999 rating decision, 
and this appeal followed.  

As noted, in December 2000, the Board remanded the case back 
to the RO in order that additional evidentiary development 
could be obtained.  The requested development has been 
completed with respect to the issue of entitlement to an 
increased rating for bilateral pes planus.  The case has been 
returned to the Board for resolution.  

Generally, disability evaluations are determined by 
evaluating the extent to which the veteran's service-
connected disability affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing his symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities (Rating Schedule).  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2002).  In addition, where entitlement to service 
connection has already been established, and an increase in a 
disability evaluation is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 44, 58 (1994).  Further, where there is a 
question as to which of two disability ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2002).  

In evaluating service-connected disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  See 38 C.F.R. § 4.10 
(2002).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45 
(2002).  An evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See 38 C.F.R. §§ 4.40, 
4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45).  The applicable 
regulations, and the prohibition against pyramiding set forth 
in 38 C.F.R. § 4.14 (2002), do not prohibit consideration of 
higher ratings based on functional limitations.  Id.  It is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 296, 261-62 (1994).  Moreover, as a general 
matter, regulations provide in substance that where no 
specific rating criteria address the specific symptomatology 
associated with a particular disability, such disability 
should be evaluated under the provisions of a diagnostic code 
where the functions affected and anatomical localization and 
symptomatology are closely analogous to that given diagnostic 
code.  See 38 C.F.R. § 4.20 (2002).  

Clinical treatment records dating from March 1991 through 
December 2002 disclose that the veteran underwent regular 
treatment for his bilateral pes planus as well as other 
disabilities during that period.  The veteran was noted to 
have diabetic neuropathy and vascular problems with 
hypertension as well as dry skin.  Treatment included 
hydrotherapy, and sanding of the callosities which were 
present.  In 1991, the veteran had been fitted with lifts to 
the heels and soles of his shoes, and was noted to have 
pronated right and left forefeet.  The veteran was also 
generally noted to complain of experiencing bilateral foot 
pain.  He was not shown to have undergone any inpatient 
treatment for pes planus during the course of this appeal.  

In connection with the present claim, the veteran underwent a 
VA rating examination in March 1999.  The report of that 
examination shows that the veteran was initially fitted with 
arch supports upon his discharge from service, and that such 
resulted in significant improvement in his symptomatology.  
Over time, his symptoms gradually worsened, and the veteran 
indicated that he was refitted with arch supports 
approximately twice per year because they would lose 
effectiveness over time.  According to the veteran, his 
treatment consisted of salves and warm soaks, but despite 
such treatment, he would experience difficulty walking.  The 
veteran's primary complaint involved pain in the arches of 
both feet and in the area of the metatarsal phalangeal 
joints.  The pain tended to radiate up the back of the legs 
into his hips.  The veteran described the pain as throbbing, 
aching, and severe.  The veteran offered that such pain was 
chronic, and that at times, it would cause him to experience 
difficulty with weight bearing and ambulation.  The veteran 
was observed to use a cane for support, and could not walk 
beyond 75 feet before requiring rest.  The veteran also 
claimed to experience difficulty in operating the pedals in 
his motor vehicle, and as a result, did not drive.  He 
indicated that he was retired and did not drive.  On 
examination, the veteran was observed to have a moderate 
degree of pes planus without other palpable or other 
abnormalities.  There was no cyanosis, clubbing, or edema 
noted in any of the extremities.  The veteran was observed to 
have what was characterized as a very tentative gait.  X-rays 
disclosed bilateral hallux valgus deformity and bilateral 
calcaneal small plantar spurs.  The examiner concluded with a 
diagnosed of bilateral pes planus.  

Pursuant to the directives contained in the Board's December 
2000 Remand, the veteran was afforded an additional VA rating 
examination in March 2003.  The report of that examination 
discloses that after having been diagnosed with bilateral pes 
planus, the veteran had been fitted with arch supports, and 
that such had essentially eliminated his foot pain.  The 
examiner reported that since the veteran's orthotics had been 
in place, he had no further foot pain, and was able to walk 
until he was fatigued.  The examiner stated that the 
veteran's symptoms were totally controlled by his orthotics, 
but that without the assistive devices, his symptoms would 
recur.  On examination, the veteran was observed to have 1+ 
pitting edema in his extremities.  He indicated that such 
decreased overnight.  The veteran was shown to have what was 
characterized as moderate pes planus bilaterally.  There were 
no other visible deformities of the feet or toes present, and 
no calluses of significance.  Both ankles could be 
dorsiflexed to 5 degrees without pain, and plantar flexion 
was to 40 degrees without pain.  Gait and station were 
described as tentative, but were otherwise normal.  There was 
no sign of athletes foot at that time.  The examiner 
concluded that the veteran had a bilateral moderate 
disability due to pes planus.  X-rays disclosed bilateral 
hallux valgus deformity.  The examiner went on to state that 
although the veteran was unable to perform work requiring 
prolonged standing or walking more than 10 minutes, he would 
be able to perform sedentary or desk-type work, and was 
therefore not unemployable.  

The veteran's service-connected bilateral pes planus is 
currently evaluated under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276 (2002).  Under those criteria, 
where the symptomatology is mild, and where symptoms are 
relieved by built-up shoes or arch supports, a noncompensable 
evaluation is assigned.  A 10 percent evaluation is 
contemplated for moderate symptoms in which weight-bearing 
line over or medial to the great toe, with inward bowing of 
the tendo achillis, pain on manipulation and use of the feet, 
either unilateral or bilateral, is present.  Assignment of a 
30 percent evaluation is warranted where there is severe 
objective evidence of bilateral marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, and characteristic 
callosities.  (A 20 percent evaluation is assigned where the 
above criteria apply to unilateral pes planus.)  A 50 percent 
evaluation, the highest rating available under Diagnostic 
Code 5276, is contemplated where there is pronounced 
symptomatology with marked pronation, extreme tenderness of 
the plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo achillis on manipulation, and 
where those symptoms are not improved by orthopedic shoes or 
appliances.  Id.  

After applying the relevant medical evidence to the pertinent 
evaluative criteria, the Board must conclude that the 
currently assigned 30 percent evaluation for bilateral pes 
planus is appropriate, and that the preponderance of the 
evidence is against an evaluation in excess of 30 percent 
under any diagnostic criteria.  Here, the veteran is 
objectively shown to have bilateral pes planus to a moderate 
degree.  Under the provisions of Diagnostic Code 5276, such 
objective findings warrant assignment of a 10 percent 
disability evaluation.  

The veteran has, however, consistently complained of 
experiencing chronic pain in both feet, limitation of motion, 
and fatigability.  There is some question as to whether or 
not he has experienced other or additional disability such as 
hallux valgus in conjunction with the service-connected 
disability, but such issue is not currently before the Board.  
Here, while the veteran was not noted on either VA rating 
examination to experience characteristic callosities or 
swelling of his feet on use, such symptomatology is at least 
alluded to in the clinical treatment records discussed above.  
In any event, the Board finds that while the veteran's 
symptomatology does not meet the strict criteria for 
assignment of a 30 percent evaluation as set forth under 
Diagnostic Code 5276, given the effects of pain, weakness, 
and fatigability as limiting factors, the evidence supports 
the currently assigned 30 percent rating.  See generally 
38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  

The Board must also conclude, however, that the preponderance 
of the evidence is clearly against assignment of a disability 
evaluation in excess of 30 percent under any applicable 
rating criteria.  Here, The veteran is not shown to have what 
can be characterized as pronounced pes planus with pronation, 
extreme tenderness of plantar surfaces, marked inward 
displacement and severe spasm of the tendo-achillis on 
manipulation.  As noted, he was clinically observed to have 
only moderate pes planus with no other visible or palpable 
deformities.  The Board notes that while hallux valgus was 
indicated on X-ray testing, such was not otherwise observed 
on clinical examination.  Moreover, the Board notes that the 
VA rating examiner who conducted the most recent March 2003 
examination expressly found that the veteran's symptoms were 
completely controlled with his orthotic devices.  
Accordingly, the Board must conclude that the preponderance 
of the evidence is against the veteran's claim for an 
increased rating.  His appeal with respect to that issue must 
therefore be denied.  

The Board's decision in this case does not preclude it from 
consideration of the veteran's claim on an extraschedular 
basis.  The potential application of 38 C.F.R. § 3.321(b)(1) 
(2002) has been considered.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).  The Board has carefully 
considered the veteran's contentions in this case.  There has 
been no showing, however, that the service-connected 
bilateral pes planus has caused marked interference with 
employment, has necessitated frequent (or any) periods of 
hospitalization following service, or otherwise renders 
impracticable the application of the regular schedular 
standards.  Here, the Board recognizes that the veteran has 
complained of experiencing pain, weakness, and fatigue in his 
feet, and that he receives regular treatment and arch 
supports for such disability.  The veteran has not, however, 
been shown to be unable to walk due to pes planus, and while 
he may be currently unemployed, the Board observes that he 
has been retired from his job as a patrol officer with 
federal law enforcement for some time.  In that regard, the 
Board notes that the veteran was recently found to be capable 
of performing sedentary duties such as desk work, and was 
therefore not considered to be unemployable.  

Again, the Board recognizes that the veteran has complained 
of significant pain and discomfort in his feet, but notes 
that such symptomatology was taken into consideration in 
evaluating the present claim.  The veteran has not been shown 
to be incapable of engaging in his normal daily activities as 
a result of his service-connected bilateral pes planus.  
Here, the Board finds that the regular schedular standards 
contemplate the symptomatology shown.  

The Board also finds no evidence of an exceptional or unusual 
disability picture which renders impracticable the 
application of the regular schedular standards.  The Board 
observes that the regular schedular standards, set forth at 
Diagnostic Code 5276, contemplate higher ratings for the 
veteran's bilateral foot disability.  While the veteran's 
bilateral foot disability has been found to involve 
symptomatology analogous to severe bilateral pes planus, 
warranting assignment of a 30 percent evaluation under 
Diagnostic Code 5276 due to pain, fatigue, and weakness, his 
objectively demonstrated symptomatology has not been shown to 
approximate the criteria for assignment of an evaluation in 
excess of 30 percent under those criteria on a schedular 
basis.  Accordingly, referral for assignment of an increased 
rating on an extraschedular basis is not for consideration.  
See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 8 Vet. App. 
337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

III.  Service Connection, Athletes Foot

As discussed, the veteran has claimed that he incurred 
chronic athletes foot in service, and that he continues to 
suffer from such disability.  Accordingly, he maintains that 
service connection for athletes foot is warranted.  
Historically, the veteran's claim for service connection for 
athletes foot was received in September 1998.  The claim was 
denied pursuant to a June 1999 rating decision, and this 
appeal followed.  As discussed, in December 2000, the Board 
remanded the case back to the RO for additional development.  
The requested development having been completed, the case has 
been returned to the Board for resolution.  

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2002).  While the VCAA has eliminated the well-grounded 
claim requirement, however, the claimed disability or disease 
must still be shown to exist by a medical diagnosis.  
Further, a medical nexus must still be established between 
the claimed disability and an injury or disease incurred in 
service, or otherwise due to a service-connected disability.  

A review of the veteran's service medical records, which 
clearly document problems with bilateral pes planus, fails to 
disclose any complaints of or treatment relating to chronic 
athletes foot during the veteran's active service.  The 
veteran was not noted to have complained of having 
experienced athletes foot during service, and his original 
claim for VA benefits fails to document any complaint or 
allegation relating to athletes foot.  

Post-service clinical treatment records and VA rating 
examination reports dating from February 1948 through 
December 2002 disclose that with respect to the veteran's 
feet, he was primarily seen for complaints involving 
bilateral pes planus.  In June 1983, the veteran was noted to 
have some sort of low-grade infection involving his feet, but 
the etiology of such problem was then unknown.  There was no 
mention of any skin problems involving the veteran's feet 
prior to that time as reflected in the clinical treatment 
records.  The report of a February 1988 VA rating examination 
discloses that the veteran stated that he had previously been 
treated for a fungal infection of his feet, but no current 
pathology was indicated at that time.  The veteran made 
similar assertions at the time of a June 1991 VA rating 
examination.  In October 2001, the veteran was noted to have 
athletes foot.  No opinion as to the etiology of such was 
offered, and there was no indication at that time that the 
diagnosed athletes foot had its onset in service.  

The veteran underwent an additional VA rating examination in 
March 2003.  The report of that examination discloses that 
the veteran claimed to have incurred chronic athletes foot in 
service.  According to the veteran, such athletes foot was 
treated in service with ointment and eventually resolved.  
The veteran indicated that he had been advised in service to 
practice preventative measures to prevent recurrences, and 
that such measures had been effective.  His athletes foot was 
characterized as currently inactive.  No athletes foot was 
found on objective examination, and the examiner was only 
able to offer a diagnosis of "no athletes foot condition 
found today."  

The Board has reviewed the foregoing, and must conclude that 
the preponderance of the evidence is against the veteran's 
claim for service connection for athletes foot.  As 
discussed, he was not objectively shown to have any such 
disorder in service, and the service medical records fail to 
contain any mention of treatment or complaints relating to 
athletes foot.  In the 59 years following the veteran's 
discharge from service in 1944, the veteran was twice 
diagnosed with skin infection or athletes foot, in June 1983 
and in October 2001.  He was noted to have been treated for 
fungal infections of the feet in two VA rating examination 
reports, but no medical opinion was offered to suggest a link 
between the claimed athletes foot and any incident of the 
veteran's active service.  Moreover, the Board notes that the 
veteran was not found to have athletes foot at the time of 
the most recent VA rating examination in March 2003.  

Here, the Board recognizes the veteran's contentions in this 
case, but finds that the objective medical evidence fails to 
disclose that in the years following his discharge from 
service, the veteran experienced anything other than two 
acute episodes of athletes foot.  His service medical 
records, which address his foot-related complaints in great 
detail, fail to include any mention of athletes foot.  Given 
that and the lack of any current diagnosis of the claimed 
disability, the Board finds that the veteran's claim for 
service connection for athletes foot must be denied.  

Further, while noting the veteran's contentions that he 
suffers from chronic athletes foot incurred in service, the 
Board observes that such statement as offered by the veteran 
do not constitute medical evidence.  As a layperson, lacking 
in medical training and expertise, the veteran is not 
competent to address issues requiring an expert medical 
opinion, to include medical diagnoses or opinions as to 
medical etiology.  See generally Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Thus, the Board finds that as the preponderance 
of the evidence is against the veteran's claim for service 
connection for athletes foot, his appeal with respect to that 
issue must be denied.  What is lacking in this case is 
medical evidence disclosing that the veteran actually 
incurred chronic athletes foot in service, and that he 
continues to suffer from such chronic disorder.  Here, the 
medical evidence fails to sustain his contentions, and the 
Board observes that the VA has made every reasonable effort 
to obtain any outstanding records the veteran may have 
identified.  There is no indication here that the veteran's 
service medical records are incomplete, and additional 
searches and requests were made, which ultimately produced 
morning reports and related documents.  Such additional 
material was, however, unhelpful in substantiating the 
veteran's claim for service connection.  

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  As the preponderance of the 
evidence has been found to be against the veteran's claims 
for both an increased rating for bilateral pes planus and for 
entitlement to service connection for athletes foot, such 
doctrine is not for application here.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1999).  


ORDER

Entitlement to an evaluation in excess of 30 percent for 
bilateral pes planus is denied.  

Entitlement to service connection for athletes foot is 
denied.  


REMAND

The veteran maintains that he incurred hypertension in 
service, and that he sustained an accidental self-inflicted 
gunshot wound to the left foot while on a firing range in 
service.  Accordingly, he maintains that service connection 
for hypertension and for residuals of a gunshot wound to the 
left foot is warranted.  Historically, the veteran's claims 
for service connection for hypertension and for residuals of 
a gunshot wound to the left foot were denied by rating 
decisions dated in January 1999 and June 1999, respectively.  
The veteran appealed those decisions, and in December 2000, 
the Board remanded the case to the RO in order that 
additional evidentiary development, to include scheduling the 
veteran to undergo a VA rating examination, could be 
undertaken.  Upon review of the evidentiary development 
undertaken by the RO, for reasons that follow, the Board 
finds such development inadequate to properly adjudicate the 
veteran's claims.  Accordingly, further development must be 
obtained in order to ensure that all due process and duty to 
assist requirements as set forth in the VCAA have been met.  

The veteran's service medical records fail to contain any 
express diagnosis of hypertension.  The Board does note that 
an elevated blood pressure reading of 132/100 was shown on 
December 23, 1943, and that the veteran's blood pressure at 
separation from active duty was 148/84.  The earliest indicia 
of a diagnosis of hypertension are reflected in a statement 
dated in January 1981 in which a private physician indicated 
that he had treated the veteran for hypertension since 1966.  
The veteran's post-service clinical treatment records confirm 
a diagnosis of hypertension with related pathology, but 
generally fail to contain any medical opinion as to the 
etiology of such hypertension.  

The veteran's service medical records fail to disclose that 
he was ever treated for a self-inflicted gunshot wound to the 
left foot.  The service medical records fully document 
treatment for bilateral pes planus and what was characterized 
as a "nervous disorder," but do not mention any gunshot 
wound, accidental or otherwise.  The record shows that a 
private clinical treatment record dated in March 1991 
contains the notation that the veteran had an old gunshot 
wound to the left foot.  No indication of how or when such 
wound was incurred was offered at that time, and no mention 
of any gunshot wound was made in any of the clinical 
treatment records prior to that time.  The record reflects 
that the veteran did not make any reference to any gunshot 
wound until such was included in a statement to a United 
States Senator dated in October 1991.  At that time, the 
veteran indicated that he had sustained a presumably 
accidental gunshot wound through his left foot while on a 
firing range in service, and that he sought an increased 
rating for his service-connected bilateral pes planus.  He 
did not specifically raise any claim with respect to 
disability incurred as a result of the gunshot wound itself 
until June 1999.  The veteran's claim was denied pursuant to 
a June 1999 rating decision, and this appeal followed.  

As noted, in December 2000, the Board remanded the case back 
to the RO for further evidentiary development.  Pursuant to 
the directives contained in the Board's Remand, the veteran 
was afforded a VA rating examination in March 2003.  At that 
time the examiner claimed to have reviewed the veteran's 
claims file.  He offered that the veteran had been diagnosed 
with hypertension in service in 1943.  The Board has reviewed 
the service medical records, and is unable to find any such 
diagnosis in any of those records.  It is unclear as to 
whether or not such statement was based solely on a self-
reported history offered by the veteran, but in any event, it 
does not appear to be otherwise supported in the record.  

The examiner also reported as fact that the veteran sustained 
a through-and-through gunshot wound to the left foot, 
entering inferior to the medial malleolus and exiting in the 
medial portion of the left instep, affecting only the soft 
tissue and not breaking any bones.  According to the 
examiner, the veteran was treated conservatively and did not 
require surgery.  The examiner stated that the veteran 
continued to be symptomatic to the present time, and that he 
had residual scars in the area of the entrance and exit 
wounds with stinging sensations of varying intensity about 
those scars.  The Board observes that it is unclear as to 
what records the examiner used to obtain his information 
regarding the alleged history of the veteran's gunshot wound 
to the left foot.  Interestingly, none of the service medical 
records, which appear to be complete, contain any reference 
to gunshot wounds, but rather, appear to address only the 
veteran's complaints of bilateral pes planus.  

In any event, on examination, the veteran was found to have 
hypertension, and what appeared to be residuals of a gunshot 
wound in his left foot with entrance and exit wound scars as 
described above.  The examiner offered relevant diagnoses of 
well controlled hypertension, "related to the veteran's 
service condition," and gunshot wound to the left foot, 
"related to the veteran's service condition."  The examiner 
does not provide a rationale for these conclusions.  The 
Board recognizes that the veteran has been diagnosed with 
hypertension and that he has clearly been shown to have 
sustained a through-and-through wound to the left foot.  What 
is unclear, however, is the etiology of such diagnosed 
disorders.  

The March 2003 examination report is inadequate because its 
conclusions appear to be based on a self-reported medical 
history as provided by the veteran.  Accordingly, the Board 
finds that further evidentiary development is necessary with 
respect to those two issues.  

The veteran should be scheduled to undergo an additional VA 
rating examination, conducted by appropriate specialists, to 
determine the etiology of his diagnosed hypertension, and to 
determine the etiology of his alleged residuals of a gunshot 
wound.  The examiners should be requested to review the 
evidence contained in the veteran's claims file, and be 
requested to state whether or not manifestations of either of 
the claimed disorders was documented in the service medical 
records.  If not, the examiners should so state.  After a 
thorough clinical examination, the examiners are requested to 
state whether it is at least as likely as not that any 
diagnosed hypertension or residuals of a gunshot wound to the 
left foot were incurred in service.  The examiners are 
requested to provide a complete rationale for any such 
opinions, and are further requested to state the specific 
basis for any opinions offered.

In addition, the Board observes that the veteran is currently 
retired from a career in law enforcement with the United 
States Customs Service.  While some medical records 
pertaining to such service have been obtained, it is unclear 
from the record if the RO has sought all treatment records 
and examination reports pertaining to such employment.  The 
RO should also attempt to obtain those records after securing 
any necessary authorization.  Upon completion of the 
foregoing, and after ensuring that all notice and duty to 
assist requirements as set forth in the VCAA have been met, 
the RO should readjudicate the issues of entitlement to 
service connection for hypertension and for residuals of a 
gunshot wound to the left foot.  

Accordingly, this case is REMANDED for the following:  

1.  The RO should contact the veteran, 
and request that he identify any and all 
health care providers who have rendered 
treatment for hypertension and/or 
residuals of a gunshot wound to the left 
foot dating from December 2002 to the 
present time.  After securing any 
necessary authorization, any such 
identified records should be obtained and 
associated with the claims file.  If no 
additional records have been identified 
or are otherwise unavailable, the RO 
should so indicate.  In addition, after 
securing any necessary authorization, the 
RO should also obtain and associate with 
the claims file any existing medical or 
health records to include incident and 
examination reports pertaining to the 
veteran's employment with the United 
States Customs Service.  It is 
unnecessary to obtain duplicate material 
already of record, and if additional 
medical records pertaining to employment 
with the U.S. Customs Service do not 
exist or are otherwise unavailable, the 
RO should so indicate.  

2.  The veteran should be scheduled to 
undergo a VA rating examination conducted 
by the appropriate medical specialists to 
1) determine the medical etiology of any 
currently diagnosed hypertension, and 2) 
to determine if it is at least as likely 
as not that the veteran sustained a 
gunshot wound to the left foot in service 
and if he currently suffers from 
residuals of such gunshot wound.  The 
veteran's claims file must be made 
available to the examiners for review in 
advance of the scheduled examination.  

The examiner conducting the component of 
the examination evaluating the veteran's 
hypertension is requested to review all 
medical evidence contained in the 
veteran's claims file, particularly the 
service medical records.  After 
conducting a thorough clinical 
examination, including any indicated 
studies and/or tests, the examiner is 
requested to indicate whether it is at 
least as likely as not that any currently 
diagnosed hypertension was incurred in or 
as a result of the veteran's active 
service.  The examiner is further 
requested to address whether or not any 
blood pressure readings taken during the 
veteran's active service were suggestive 
of chronic hypertension.  If not, the 
examiner should so state.  

The examiner evaluating the veteran's 
claimed residuals of a gunshot wound to 
the left foot is requested to review the 
objective medical evidence contained in 
the veteran's claims file, particularly 
the veteran's service medical records.  
The examiner is requested to indicate if 
those records contain any mention of a 
gunshot wound incurred in service or 
otherwise address any treatment, 
conservative or otherwise, for a through-
and-through gunshot wound to the left 
foot.  After conducting a thorough 
examination, the examiner is requested to 
indicate whether it is at least as likely 
as not that the veteran sustained a 
gunshot wound to the left foot in 
service, and whether or not he currently 
suffers from residuals of such an injury.  
If the determination to either question 
is negative, the examiner should so 
state.  

Both examiners are requested to offer 
complete rationales and factual bases for 
any opinions offered, and are further 
requested to reconcile any opinions 
offered with any other medical opinions 
of record in the typewritten examination 
report.  

3.  The RO is requested to review the 
completed examination report and ensure 
that it is in full compliance with the 
directives as set forth above.  If not, 
the RO must undertake any action 
necessary to correct any deficiencies 
noted.  

4.  After ensuring that all notice and 
duty to assist requirements as set forth 
in the VCAA have been met, the RO should 
readjudicate the issues of entitlement to 
service connection for hypertension and 
for residuals of a gunshot wound to the 
left foot on the basis of all available 
evidence.  If the determination is 
unfavorable to the veteran, he and his 
service representative should be provided 
with a supplemental statement of the case 
outlining all relevant statutory and 
regulatory provisions governing the 
issues remaining on appeal.  The veteran 
and his service representative must be 
afforded an opportunity to respond before 
the case is returned to the Board for any 
further review.  

The purpose of this REMAND is to obtain additional 
development, and to ensure that all due process requirements 
have been met.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence or argument he desires to have considered in 
connection with the current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No further action is required 
of the veteran until he is notified.  



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



